Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This Non-Final Office Action is in response to Applicant’s Request for Continued Examination (RCE) filed 06/14/2022.
In accordance with Applicant’s amendment, claims 1, 14, and 18 are amended.   Claims 1-10 and 12-20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 05/18/2022 have been entered.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.

Response to Arguments
§101 rejection – With respect to the §101 rejection of claims 1-10 and 12-20, Applicant first argues under Step 2A Prong One that “the claimed invention is not abstract and does not fall into any one of the identified groupings” (Remarks at pg. 12).  The Examiner respectfully disagrees.
In response, the Examiner maintains that the claims recite an abstract idea that falls under the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG since the claims set forth steps for managing commercial interactions (e.g., trip/transportation requests) or managing personal behavior or relationships or interactions (e.g., ride-sharing, bike sharing, scooter sharing, walking), and steps that can be performed in the human mind (including observation, evaluation, judgment, opinion), including the determining, processing, selecting, and providing steps, as discussed below in the Step 2A Prong One section of the §101 rejection.
Therefore, Applicant’s argument is not persuasive because the claims have been shown under Step 2A Prong One of the eligibility inquiry to recite at least one judicial exception in the form of abstract ideas falling under both the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings as set forth in the 2019 PEG.
Next, under Step 2A Prong Two of the eligibility inquiry, Applicant argues that “the steps of ‘displaying the respective energy-efficiency scores in the user interface in a comparative view for the plurality of candidate vehicles and the plurality of candidate modes of vehicle operation; selecting a recommended vehicle, a recommended mode of vehicle operation, or a combination thereof based on the respective energy-efficiency scores; providing data for presenting, in a user interface, the recommended vehicle, the recommended mode of vehicle operation, or a combination thereof; providing data, in a user interface, for presenting the recommended vehicle, the recommended mode of vehicle operation, or a combination thereof; and separately selecting, by way of the user interface, the recommended vehicle, the recommended mode of vehicle operation, or a combination thereof for the trip to a destination and a return trip from the destination,  wherein the trip is displayed in the user interface as map data obtained from a map database when performing navigational routing functions to at least the destination involving the recommended vehicle, the recommended mode of vehicle operation, or a combination thereof’ as a whole integrate into a practical application” (Remarks at pg. 13) and that the claims yield an improvement in the field of navigation systems (Remarks at pg. 14).  The Examiner respectfully disagrees.
In response, the Examiner first notes that the “displaying” step, at most, amounts to insignificant extra-solution output activity, which is not enough to amount to a practical application.  See MPEP 2106.05(g).  In addition, such extra solution activity has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  In addition, the selecting steps cover managing personal behavior or relationships or interactions (e.g., ride-sharing, bike sharing, scooter sharing, walking) and under “Certain Methods of Organizing Human Activity” and, even if a generic computer is relied on, can be performed via human judgment/opinion mind such as by merely making a choice/decision based on mental evaluation, judgment, or opinion and therefore also falls under the “Mental Processes” abstract idea grouping.  Although the second selecting step (i.e., separately selecting) recites a user interface for performing the selecting, the user interface is a generic computing element that does render the claim eligible.  See, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).
In response to Applicant’s suggestion that the claims yield an improvement in the field of navigation systems, the Examiner notes that the claims are utterly silent regarding any discernible improvement to a navigation system, but generally refers in the final “wherein” statement to displaying a trip “when performing navigational routing functions,” though without positively reciting any step/function for performing navigational functions, such that the language referring to “navigational routing functions” pertains to intended use or perhaps a step/function that may occur outside the scope of the claim.  The resulting output provided via a user interface in the form of a trip displayed in the user interface, at most, represents insignificant display onto a user interface a generic computer, though without causing any form of change, modification, enhancement, or improvement to the user interface, a navigation system, or any technological element whatsoever.  Accordingly, Applicant’s argument under Step 2A Prong Two is not persuasive.
Lastly, under Step 2B, Applicant argues that “the claimed invention improves the current state of technology by introducing a capability to provide a contextually relevant vehicle comparison to a given trip” and that “the claim elements are not well-understood, routine, conventional activity, and the claims as a whole are significantly more than the abstract idea itself” (Remarks at pgs. 16-17).  The Examiner respectfully disagrees.
In response to Applicant’s suggestion that the claimed invention “improves the current state of technology by introducing a capability to provide a contextually relevant vehicle comparison to a given trip,” the Examiner emphasizes that no improvement has been shown, and more importantly that displaying a comparison on the interface of a generic computer to enable a human to make a selection of a vehicle  of m ode of vehicle operation is not reasonably considered as a technological improvement, but instead represents insignificant post-solution output activity that does not modify or otherwise improve upon a vehicle, the user interface, or any technology.
Lastly, in response to Applicant’s suggestion that “the claim elements are not well-understood, routine, conventional activity, and the claims as a whole are significantly more than the abstract idea itself,” this argument lacks merit because neither §101 nor any controlling legal precedent requires a showing that the combination of elements is well-understood, routine and conventional to support a §101 rejection.
The Federal Circuit’s BSG Tech LLC v. Buyseasons Inc. decision (Aug. 15, 2018) plainly addressed this argument, noting that:

    PNG
    media_image1.png
    311
    532
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    238
    505
    media_image2.png
    Greyscale

Therefore, Applicant’s suggestion that the entire claimed invention must be shown to be well-understood, routine and conventional to support a contention of patent ineligibility is not persuasive. In this instance, the ordered combination of elements add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the claims considered as a whole fail to amount to significantly more than the abstract idea itself.
For the reasons above along with the reason provided in the updated §101 rejection below, the amendments and supporting arguments are not sufficient to overcome the §101 rejection.

§103 rejection – Applicant’s arguments concerning the §103 rejection (Remarks at pgs. 17-19) are primarily raised against the teachings of the Yajnanarayana reference and further raised in support of the amendments to exemplary independent claim 1, both which are believed to be addressed via the new ground of rejection applied to claims 1-10 and 12-20 under §103 in the instant office action, which no longer relies on Yajnanarayana but now relies on the combined teachings of Klenk et al. (US 2020/0005638, hereinafter “Klenk”), Perkins et al. (US 2011/0251782, hereinafter “Perkins”), and Juliver et al. (US 2012/0041675 hereinafter “Juliver”) as evidence to support the conclusion of obviousness of the amended claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the claimed method (claims 1-10 and 12-13), apparatus (claims 14-17), and non-transitory computer-readable storage medium (claims 18-20) are directed to at least one of the eligible categories of subject matter under §101 (process, machine, and article of manufacture, respectively).  Accordingly, claims 1-20 satisfy Step 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG since the claims set forth steps for managing commercial interactions (e.g., trip/transportation requests) or managing personal behavior or relationships or interactions (e.g., ride-sharing, bike sharing, scooter sharing, walking) and thus  fall under “Certain Methods of Organizing Human Activity,” and steps that can be performed in the human mind (including observation, evaluation, judgment, opinion), including the determining, processing, selecting, and providing steps and therefore fall under the “Mental Processes” abstract idea grouping.  With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
determining contextual data associated with a trip request, a plurality of candidate vehicles available to complete the trip request, a plurality of candidate modes of vehicle operation available to complete the trip request, or a combination thereof (The “determining” step describes managing personal behavior or relationships or interactions (e.g., ride-sharing, bike sharing, scooter sharing, walking) and thus falls under “Certain Methods of Organizing Human Activity” and is also disembodied such that the “determining” can be performed in the human mind via mental evaluation, judgment, or opinion and therefore also falls under the “Mental Processes” abstract idea grouping);
processing the contextual data to calculate respective energy-efficiency scores for the plurality of candidate vehicles, the plurality of candidate modes of vehicle operation, or a combination thereof, wherein each of the respective energy-efficiency scores respectively indicate a predicted energy efficiency to complete the trip request (The “processing” step describes managing personal behavior or relationships or interactions (e.g., ride-sharing, bike sharing, scooter sharing, walking) and thus falls under “Certain Methods of Organizing Human Activity” and is also disembodied such that the “processing” can be performed in the human mind via mental evaluation, judgment, or opinion and therefore also falls under the “Mental Processes” abstract idea grouping);
displaying the respective energy-efficiency scores in the user interface in a comparative view for the plurality of candidate vehicles and the plurality of candidate modes of vehicle operation (The “displaying” step describes managing personal behavior or relationships or interactions (e.g., ride-sharing, bike sharing, scooter sharing, walking) and thus falls under “Certain Methods of Organizing Human Activity.”  Even if the “displaying” step is interpreted as being implemented on a computer device (which is not expressly recited in the claim step), this activity nevertheless amounts at most to insignificant extra-solution output activity, which is not enough to amount to a practical application.  See MPEP 2106.05(g).  In addition, receiving/transmitting data has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  See also, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”));
selecting a recommended vehicle, a recommended mode of vehicle operation, or a combination thereof based on the respective energy-efficiency scores (The “selecting” step describes managing personal behavior or relationships or interactions (e.g., ride-sharing, bike sharing, scooter sharing, walking) and thus falls under “Certain Methods of Organizing Human Activity” and is also disembodied such that the “selecting” can be performed in the human mind such as by merely making a choice/decision based on mental evaluation, judgment, or opinion and therefore also falls under the “Mental Processes” abstract idea grouping); and
providing data, in a user interface, for presenting the recommended vehicle, the recommended mode of vehicle operation, or a combination thereof; and separately selecting, by way of the user interface, the recommended vehicle, the recommended mode of vehicle operation, or a combination thereof for the trip to a destination and a return trip from the destination (The “providing” and “selecting” steps are considered activities for managing personal behavior or relationships or interactions (e.g., ride-sharing, bike sharing, scooter sharing, walking) and thus fall under “Certain Methods of Organizing Human Activity.”  Furthermore, the “providing” and selecting “by way of the user interface” require, at most, extra-solution input/output activity accomplished via a user interface of a generic computer, which is not enough to amount to a practical application. See MPEP 2106.05(g).  In addition, such extra-solution activity has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  See also, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”));
wherein the trip is displayed in the user interface as map data obtained from a map database when performing navigational routing functions to at least the destination involving the recommended vehicle, the recommended mode of vehicle operation, or a combination thereof (This “wherein” clause describes managing personal behavior or relationships or interactions (e.g., ride-sharing, bike sharing, scooter sharing, walking) and thus falls under “Certain Methods of Organizing Human Activity.  Furthermore, this activity requires, at most, extra-solution input/output activity accomplished via a user interface of a generic computer, which is not enough to amount to a practical application. See MPEP 2106.05(g).  In addition, such extra-solution activity has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  See also, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”)).
Considered together, these steps set forth an abstract idea of managing trip requests, which falls under the under the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG. Independent claims 24 and 18 recite similar limitations as those discussed above and are therefore found to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited in independent claims 1, 14, and 18 include a user interface, at least one processor, at least one memory including computer code for one or more programs, database, and  non-transitory computer-readable storage medium having stored thereon one or more program instructions [for execution by a processor].  These elements have been considered individually and in combination, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h).  Even if the “providing data for presenting” and “displaying” are evaluated as additional elements, it is noted that the steps for providing, presenting, displaying, and selecting via a user interface require at most a generic computer and insignificant extra-solution data gathering/output activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g).  In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited in independent claims 1, 14, and 18 include a user interface, at least one processor, at least one memory including computer code for one or more programs, database, and  non-transitory computer-readable storage medium having stored thereon one or more program instructions [for execution by a processor].  These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself..  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Even if the “providing data for presenting” and “displaying” with the user interface are evaluated as additional elements, performing the providing, presenting, displaying, and selecting actions via a user interface require nothing more than a generic computer and insignificant extra-solution data gathering/output activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014).  With respect to the user interface, see, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”). 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-10 and 12-13, 15-17, and 19-20 recite the same abstract idea(s) as recited in the independent claims along with further steps/details for managing commercial interactions (e.g., trip/transportation requests) or managing personal behavior or relationships or interactions (e.g., ride-sharing, bike sharing, scooter sharing, walking) under the “Certain Methods of Organizing Human Activity” grouping and/or steps that can be performed in the human mind under the “Mental Processes” abstract idea grouping along with the same additional elements addressed above in the discussion of the independent claims.  For example, dependent claims 2/15 recite a step for “processing the contextual data to calculate respective convenience factors for the plurality of candidate vehicles, the plurality of candidate modes of vehicle operation, or a combination thereof” along with two “wherein” clauses that refining the convenience factors and the recommendation related thereto, which are activities that further refine the same abstract ideas recited in the independent claims and discussed above.  The other dependent claims have been evaluated as well, but similar to dependent claims 2/15 recite details/steps that merely refine the same abstract idea recite in the independent claims.  Although the “user interface” recited in claims 5-6, and 8 is an additional element, the user interface at most requires a generic computer for displaying output or receiving input, which furthermore amounts to insignificant extra solution activity insufficient to integrate the abstract idea into a practical application or add significantly more to the claims.  See MPEP 2106.05(g).  See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).  
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. §103 as unpatentable over Klenk et al. (US 2020/0005638, hereinafter “Klenk”) in view of Perkins et al. (US 2011/0251782, hereinafter “Perkins”) in view of Juliver et al. (US 2012/0041675 hereinafter “Juliver”).

Claims 1/14/18:  As per claim 1, Klenk teaches a method comprising:
determining contextual data associated with a trip request, a plurality of candidate vehicles available to complete the trip request, a plurality of candidate modes of vehicle operation available to complete the trip request, or a combination thereof (paragraphs 25-27, 38-40 and Figs. 3 and 5-6:  e.g., Beginning at block 610, the transportation planning system receives a request for a transportation plan for a user. The request may include a starting point and ending point [i.e., contextual data] of a route that is requested; map can include a description of different modes of transportation. For example public transportation systems may be shown within the transportation system. In some embodiments, a transportation planning system 100 may generate the map based on updates to the transportation system model based on changes to train, bus, or other modes of transportation. For example, the changing the frequency of a mode of scheduled transportation may have predictable changes to the edges and nodes of affected areas. By changing those edges and nodes, the change in the transportation from the change in the mode of transportation can be predicted. The transportation planning system can also provide a description 520 of the change in energy consumption within the transportation system. The description 520 may also show where the energy consumption is changing);
processing the contextual data to calculate respective energy-efficiency scores for the plurality of candidate vehicles, the plurality of candidate modes of vehicle operation, or a combination thereof, wherein each of the respective energy-efficiency scores respectively indicate a predicted energy efficiency to complete the trip request (paragraphs 18, 24, 27-28, 33-34, 37-38, 41-43, and Figs. 3 and 5-6:   e.g., generate a utility score for a transportation plan based on the total time, the fuel costs, the impact of the plan on the environment, modes of transportation; utility scores and the estimated impact on the transportation system may be combined with a weighting factor to select a recommended transportation plan that provides both high utility for a user as well lower estimated fuel consumption, energy costs; transportation planning system an estimate the impact of a transportation plan including time, congestion, fuel; transportation system simulator 130 simulates one or more of the potential plans…provide estimated travel time, energy consumption, fuel costs, congestion, or the like; estimated fuel consumption may be estimated. Furthermore, additional factors such as calories burned…may be estimated for the transportation plans; map can include a description of different modes of transportation. For example public transportation systems may be shown within the transportation system. In some embodiments, a transportation planning system 100 may generate the map based on updates to the transportation system model based on changes to train, bus, or other modes of transportation…By changing those edges and nodes, the change in the transportation from the change in the mode of transportation can be predicted. The transportation planning system can also provide a description 520 of the change in energy consumption within the transportation system. The description 520 may also show where the energy consumption is changing);
selecting a recommended vehicle, a recommended mode of vehicle operation, or a combination thereof based on the respective energy-efficiency scores [Note: This limitation is interpreted as being met via the prior art’s teaching of selecting either one of the recommended vehicle or recommended mode] (paragraphs 28, 33-34, 43, and Figs. 3 and 6:  selects a plan based at least in part on the estimated time, the estimated fuel, or the estimated impact on the transportation system [i.e., selecting a recommended mode of vehicle operation based on energy-efficiency scores]; In some embodiments, the utility scores and the estimated impact on the transportation system may be combined with a weighting factor to select a recommended transportation plan that provides both high utility for a user as well lower estimated fuel consumption, energy costs [i.e., recommended mode]; include a recommendation 330 regarding the driving habits of the user [i.e., recommended mode]. The recommendation is to accept the driving speeds of the user. The description shows the benefit of the slower speeds to the user. This may be determined based on comparison of a potential transportation plan to the normal transportation of the user. In some embodiments, the user interface 300 may also include one or more controls for the user to accept or decline the transportation plan provided); and
providing data for presenting, in a user interface, the recommended vehicle, the recommended mode of vehicle operation, or a combination thereof [Note: This limitation is interpreted as being met via the prior art’s teaching of either one of the recommended vehicle or recommended mode] (paragraphs 28-30, 33-34, and Figs. 3 and 5-6:  e.g., Upon receiving a selected transportation plan, the user device 160 can provide a user interface to the user. The user device then receives an indication of whether to proceed with the recommended transportation; For example, the user interface 300, or data populating the user interface 300, may be provided by a user interface generator 150 of a transportation planning system 100 as described with reference to FIG. 1… map 220 shows the normal route taken by the user. However, the route has been updated to include a recommendation 330 regarding the driving habits of the user [i.e., presenting recommended mode of vehicle operation in user interface]. The recommendation is to accept the driving speeds of the user. The description shows the benefit of the slower speeds to the user. This may be determined based on comparison of a potential transportation plan to the normal transportation of the user. In some embodiments, the user interface 300 may also include one or more controls for the user to accept or decline the transportation plan provided [i.e., presenting recommended mode of vehicle operation in user interface]); and
separately selecting, by way of the user interface, the recommended vehicle, the recommended mode of vehicle operation, or a combination thereof…for a trip to a destination [Note: This limitation is interpreted as being met via the prior art’s teaching of selection of either one of the recommended vehicle or recommended mode being selected for a trip to a destination] (paragraphs 22, 30-34, and Figs. 3 and 5-6:  e.g., user device then receives an indication of whether to proceed with the recommended transportation plan. In some embodiments, the user device 160 can then provide the transportation plan to a navigation system 165 and follow directions on the user device; user interface 200 may include a description 230 of the changes to the transportation plan and the estimated impact of those changes…user interface 200 may also include one or more controls for the user to accept or decline the transportation plan provided; Upon receiving a selected transportation plan, the user device 160 can provide a user interface to the user. The user device then receives an indication of whether to proceed with the recommended transportation).

Klenk does not teach:
displaying the respective energy-efficiency scores in the user interface in a comparative view for the plurality of candidate vehicles and the plurality of candidate modes of vehicle operation;
wherein the trip is displayed in the user interface as map data obtained from a map database when performing navigational routing functions to at least the destination involving the recommended vehicle, the recommended mode of vehicle operation, or a combination thereof;
a return trip from the destination.

Perkins teaches:
displaying the respective energy-efficiency scores in the user interface in a comparative view for the plurality of candidate vehicles and the plurality of candidate modes of vehicle operation (paragraphs 11, 31-35, and Figs. 2-4:  e.g., The system displays a side-by-side comparison of the fuel economy data for each of the selected vehicles over the preselected driving route; third screen 62 is a summary screen showing a comparison between the first and second vehicles 14, 16. The summary screen displays the user data 28, the preselected driving route 30, the first series and the second series of vehicle pull down menus 56, 58 as selected by the user 18 along with the driving style 32. The user 18 can modify the user data 28 and rerun the comparison between different vehicles or by changing any of the user data 28, i.e., preselected driving route 30, driving style 32 or the selected vehicles);
wherein the trip is displayed in the user interface as map data obtained from a map database when performing navigational routing functions to at least the destination involving the recommended vehicle, the recommended mode of vehicle operation, or a combination thereof (paragraphs 11, 22, 24, 30-35, and Figs. 2-4:  e.g., input a driving route 30 from a GPS unit, selecting various points on a map or utilizing some pre-determined route similar to the user's 18 preselected driving route 30. The system 10 may obtain various geographical variables, such as environment temperature, terrain and elevation data of the preselected driving route 30…mapping software 44 can incorporate various other driving variables such as time of travel, traffic flow, and numerous other route specific variables that may affect the fuel economy of the selected vehicles 14, 16. In addition, the mapping software 44 may incorporate all or some of these variables into the route profile; The mapping software 44 determines the preselected driving route 30 and displays the driving route 30 on a map for the user 18 on the user interface; data 28 includes various parameters, for example, a proposed driving route 30 (see FIG. 3); includes various databases 20, 22, 24 to computationally combine the user data 28 regarding driving style 32, the preselected driving route 30 and the selected first vehicle 14 and second vehicle 16 for comparison. The administrative server 38 includes mapping software 44, vehicle databases 20, driver databases 22 and cost databases 24. The mapping software 44 allows the administrative server 38 to determine a speed and time chart for the preselected driving route 30 input by the user 18; system 10 combines the various inputs from the user 18 to calculate the fuel economy 12 combining the driver database 22, vehicle database 20 and mapping software).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Klenk with Perkins because the references are analogous since they are each directed to transportation optimization features, which is within Applicant’s field of endeavor of recommending vehicle or vehicle modes of operation in view of energy-efficiency related to a trip, and because modifying the teachings of Klenk by incorporating Perkins’ features for displaying energy-efficiency scores in a user interface in a comparative view for the plurality of candidate vehicles/modes and wherein the trip is displayed in the user interface as map data obtained from a map database when performing navigational routing functions to at least the destination, as claimed, in order to serve the motivation in the art to improve energy efficiency of transportation systems and provide potential gains for those using them (Klenk at paragraph 11), and to provide the benefit to transportation consumers of a comparison of the fuel economy of various vehicles and features to facilitate informed purchase decisions (Perkins at paragraph 21); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Klenk and Perkins do not teach:
a return trip from the destination.

Juliver teaches:
selecting a vehicle for a return trip from the destination (paragraphs 156 and 160-161:  e.g., client application includes a "Take Me Back" function that simplifies the client's required steps to request an appropriate vehicle to transport them from where they arrived via the last trip, back to where that trip originated. This may be accomplished by automatically recalling and reversing the start and end points of the most recent trip; client may use this feature to acquire a return trip vehicle).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Klenk/Perkins with Juliver because the references are analogous since they are each directed to transportation optimization features, which is within Applicant’s field of endeavor of recommending vehicle or vehicle modes of operation in view of energy-efficiency related to a trip, and because modifying the teachings of Klenk/Perkins by incorporating Juliver’s return trip vehicle selection feature, as claimed, would serve benefit of offering a user a means to obtain transportation to return home after a trip to their origin; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 14 and 18 are directed to a an apparatus comprising at least one processor and at least one memory including computer program code for one or more programs (claim 14), and non-transitory computer-readable storage medium having stored thereon one or more program instructions (claim 18) for performing substantially similar limitations as those set forth in claim 1 and discussed above.  Klenk, in view of Perkins/Juliver, teaches the claimed apparatus comprising at least one processor and at least one memory including computer program code for one or more programs, and a non-transitory computer-readable storage medium having stored thereon one or more program instructions for implementing the steps discussed above (Klenk at paragraphs 46-51: e.g., exemplary computer system 700 includes a processing device 702, a main memory 704 (e.g., read-only memory (ROM), flash memory, dynamic random access memory (DRAM), a static memory 706 (e.g., flash memory, static random access memory (SRAM), etc.), and a data storage; may include a machine-readable storage medium; machine-readable medium may include, but is not limited to, magnetic storage medium (e.g., floppy diskette)), and claims 14/18 are therefore rejected using the same references and for substantially the same reasons as set forth above.

Claims 2/15:  Klenk further teaches:
processing the contextual data to calculate respective convenience factors for the plurality of candidate vehicles, the plurality of candidate modes of vehicle operation, or a combination thereof (paragraphs 12-13, 15-16, 18, 22-24, and 26:  e.g., modeling can capture a wide range of factors that might be important, favored, or otherwise have a preference to a user; may utilize a user model with time, cost, comfort, ability to work, amount of exercise involved, or the like as parameters of utility function which computes the utility for a route through a multi-modal transportation network; transportation planning system may also use calendar events, past acceptance of routes, job titles, or the like to generate a user profile. The transportation planning system may also use route ratings by a user as an input to update the preferences of a user in an associated user profile; model can optimize one or more features that are important to a user, such as travel time, traffic levels, fuel consumption, comfort, or others factors that contribute to a user's preferences during travel. In some embodiments, user preferences may be combined with other dynamic contextual conditions that make one more or less preferable over another, such as traffic density and slowdowns, weather, importance of arriving on time and so on),
wherein each of the respective convenience factors respectively represent a predicted accessibility, a predicted familiarity, or a combination thereof (paragraphs 15-17 and 26:  e.g., planning system can use both implicit and explicit data regarding the user. Explicit data can include a user survey or other provided data from the user. For example, the user may indicate they do not own a bike, cannot walk to work, or the like. This data can rule out certain routes or modes of transportation as not being acceptable to the user. Implicit data can include data derived from other data sources. For example, the user may have health monitoring that indicates a low level of activity and increasing activity levels may be built into the user's profile; transportation plan generator 120 may consider only the portions of the transportation system model 125 that have modes available to the user. For example, if the user preferences 135 indicate that the user cannot ride a bike, the transportation plan generator 120 may ignore those edges that require a bike to be practical. The transportation plan generator 120 may generate a number of potential plans as candidates for consideration by the transportation plan selector); and
wherein the recommended vehicle, the recommended mode of vehicle operation, or a combination thereof is selected further based on the respective convenience factors (paragraphs 15-17 and 26:  e.g., As an example, Alice, a commuter from Potrero Hill, San Francisco to Palo Alto has a few options to get to work. She can drive during rush hour, or drive earlier or later to avoid traffic. She can take CalTrain from 22.sup.nd Street and then catch a shuttle to work or call a ride-hailing taxi service from the Stanford station or take her bicycle and use that to get from Stanford or the Palo Alto station to her office. Depending on her planned departure time and her profile based on implicit or explicit needs, the transportation planning system can recommend cycling if her weekly activity level is low, taking a shuttle if the weather is bad, or another option based on other contexts; For example, if the user preferences 135 indicate that the user cannot ride a bike, the transportation plan generator 120 may ignore those edges that require a bike to be practical. The transportation plan generator 120 may generate a number of potential plans as candidates for consideration by the transportation plan selector).

Claims 3/16:  Klenk further teaches wherein the recommended vehicle, the recommended mode of vehicle operation, or a combination thereof is selected further based on a balancing of the respective energy-efficiency scores and the respective convenience factors (paragraphs 13, 16, 24, and 28:  systems may utilize a user model with time, cost, comfort, ability to work, amount of exercise involved, or the like as parameters of utility function which computes the utility for a route through a multi-modal transportation network; the utility model generator 110 can provide weights for different factors that are preferred by a user. Accordingly, the utility model may generate a utility score for a transportation plan based on the total time, the fuel costs, the impact of the plan on the environment, modes of transportation, noise of transportation, or the like. In some embodiments, the utility score can be relative to other potential transportation plans for the user; utility scores and the estimated impact on the transportation system may be combined with a weighting factor to select a recommended transportation plan that provides both high utility for a user as well lower estimated fuel consumption, energy costs, congestion, or the like for a transportation system).

Claims 4/17/20:  Klenk further teaches monitoring the contextual data, the respective convenience factors, or a combination thereof during or after a completion of the trip request [Note: This limitation is interpreted as being met via the prior art’s teaching of monitoring either one of the contextual data or respective convenience factors]; updating the respective energy-efficient scores based on the monitoring; and displaying the updated respective energy-efficient scores in the user interface after the completion of the trip request (paragraphs 16, 27-29, 32, 34 and Figs. 2-3:  utility model can optimize one or more features that are important to a user, such as travel time, traffic levels, fuel consumption, comfort, or others factors that contribute to a user's preferences during travel. In some embodiments, user preferences may be combined with other dynamic contextual conditions that make one more or less preferable over another, such as traffic density and slowdowns, weather, importance of arriving on time and so on [which is contextual data as well as convenience factors]; user may update their profile with additional information. A transportation planning system can then update a utility model for the user accordingly. The user interface also includes a map 220 showing the user an alternative transportation plan; the user interface 200 may include a description 230 of the changes to the transportation plan and the estimated impact of those changes; The transportation system data 115 can provide updated information about traffic, weather, public transportation schedules, or the like [i.e., monitoring contextual data] to the transportation system simulator…the transportation system data 115 can also be part of remote data sources; The transportation plan selector 140 can select one or more plans based on utility score and estimated impacts on the transportation system...the utility scores [which are scores indicative of energy efficiency] and the estimated impact on the transportation system may be combined with a weighting factor to select a recommended transportation plan that provides both high utility for a user as well lower estimated fuel consumption, energy costs…The user interface generator 150 can provide the selected plan to the user device 160 for the user to decide whether to use the plan; See also, paragraph 38 and Fig. 5;  describing/displaying monitoring/updating changes to contextual data such as changes to train, but or other modes of transportation, and updating/displaying energy consumption values based thereon, as shown in Fig. 5, element 520).

Claim 5:  Klenk further teaches wherein the data for presenting the recommended vehicle, the recommended mode of vehicle operation, or a combination thereof is presented in the user interface that provides a comparative view of the recommended vehicle, the recommended mode of vehicle operation, the plurality of candidate vehicles, the plurality of candidate modes of vehicle operation, or a combination thereof (Figs. 2-3 and 5:  displaying exemplary user interfaces with comparative view of a plurality of candidate vehicles and modes of vehicle operation).

Claim 6:  Klenk further teaches wherein the user interface is a component of a ride-sharing service (paragraphs 12 and 18:  systems and methods described can be used as mobility-as-a-service providers such as ride sharing services); and wherein the recommended vehicle is selected from the plurality of candidate vehicles, the plurality of candidate modes of vehicle operation, or a combination thereof that is part of a vehicle fleet of the ride-sharing service (paragraph 38:  a transportation planning system 100 may generate the map based on updates to the transportation system model based on changes to train, bus, or other modes of transportation; planning system an estimate the impact of a transportation plan including time, congestion, fuel, carpool options, or other impacts on a transportation system or geographic area; ride-hailing taxi service).

Claim 7:  Klenk further teaches wherein the comparative view includes a representation of the respective energy-efficiency scores of the recommended vehicle, the recommended mode of vehicle operation, the plurality of candidate vehicles, the plurality of candidate modes of vehicle operation, or a combination thereof (Figs. 2-3 and 5:  displaying exemplary user interfaces with comparative view of a plurality of candidate vehicles and modes of vehicle operation, including energy-efficiency scores in at least Figs. 3 and 5, e.g., 10% fuel economy improvement in Fig. 3, and Mwhr and corresponding percentage values in Fig. 5).

Claim 8:  Klenk further teaches wherein the user interface provides a user interface element for specifying a target energy-efficiency score, and wherein the target energy-efficiency score is used to select, sort, filter, or a combination thereof the recommended vehicle, the recommended mode of vehicle operation, the plurality of candidate vehicles, the plurality of candidate modes of vehicle operation, or a combination thereof (Fig. 3:  displaying a user interface element that specifies a target efficiency-score in the form of a 10% improvement in fuel economy, which is used in selection of a recommended mode of vehicle operation, i.e., Eco-Driving; See also, Fig. 5, displaying target percentage scores for selecting recommended vehicle or plurality of candidate vehicles).

Claim 9:  Klenk further teaches initiating an adjustment, an incentive, a penalty, or a combination thereof based on determining that a user has selected the recommended vehicle, a vehicle other than the recommended vehicle, the recommended mode of vehicle operation, or a mode of vehicle operation other than the recommended mode of vehicle operation, or a combination thereof (paragraphs 29-34 and Figs. 2-3:  describing/displaying a benefit, i.e., adjustment or incentive, that is initiated in response to selection of a recommended vehicle, operation, or mode – e.g., indication of costs and benefits of each of the selected plans; shows the benefit of the slower speeds to the user. This may be determined based on comparison of a potential transportation plan to the normal transportation of the user. In some embodiments, the user interface 300 may also include one or more controls for the user to accept or decline the transportation plan provided).

Claim 10:  Klenk further teaches wherein the adjustment, the incentive, the penalty, or a combination thereof is based on a difference between the respective energy-efficient scores of the selected vehicle and the recommended vehicle, the selected mode of vehicle operation and the recommended mode of vehicle operation, or a combination thereof (paragraphs 29-34 and Figs. 2-3:  describing/displaying a benefit, i.e., adjustment or incentive, that is initiated in response to selection of a recommended vehicle, operation, or mode – e.g., Fig. 3 showing an adjustment/incentive of 10% difference achieved by selecting the recommended mode of vehicle operation; See also, paragraph 27:  In addition, the total time, energy, and congestion of the transportation system with the potential transportation plan can be compared to a total of the transportation system without the user. Accordingly, the comparison provides a difference in the efficiency of the transportation system for different transportation plans based on these comparisons).

Claim 12:  Klenk further teaches wherein the plurality of candidate vehicles includes one or more user vehicles, one or more shared vehicles, one or more public transportation vehicles, or a combination thereof (paragraph 38: public transportation systems; train, bus, or other modes of transportation; See also, paragraph 12:  ride sharing services).

Claim 13:  Klenk further teaches wherein the contextual data includes at least one of: attribute data of the plurality of candidate vehicles, the plurality of candidate modes of vehicle operation, or a combination thereof (paragraph 38 and Figs. 2-3:  e.g., updates to the transportation system model based on changes to train, bus, or other modes of transportation; or Eco-Driving mode versus non-eco-driving mode, as noted in Fig. 3; car, bike, options as noted in Fig. 2; train/auto options as noted in Fig. 5); a number people associated with the trip request; a trip length; a distance to the plurality of candidate vehicles; pricing data for the plurality of candidate vehicles, the plurality of candidate modes of vehicle operation, or a combination thereof (paragraphs 13, 24, 27:  may utilize a user model with time, cost; generate a utility score for a transportation plan based on the total time, the fuel costs, the impact of the plan on the environment, modes of transportation, noise of transportation, or the like); operational areas for shared vehicles of the plurality of candidate vehicles; historical user experience data with the plurality of candidate vehicles, the plurality of candidate modes of vehicle operation, or a combination thereof (paragraphs 15, 25, and 40: transportation planning system may also use calendar events, past acceptance of routes, job titles, or the like to generate a user profile; The transportation system may be a particular geographic area or an area within which the locations of the requested transportation plan are located; The transportation plans may be based on a transportation system model for the area the user is located); weather data; traffic data; parking data; nearby event data; or road attribute data (paragraph 16:  utility model can optimize one or more features that are important to a user, such as travel time, traffic levels, fuel consumption, comfort; user preferences may be combined with other dynamic contextual conditions that make one more or less preferable over another, such as traffic density and slowdowns, weather, importance of arriving on time and so on).

Claim 19:  Klenk further teaches wherein each of the respective energy-efficiency scores respectively indicate a predicted energy efficiency to complete the trip request (paragraphs 18, 24, 27-28, 33-34, 37-38, 41-43, and Figs. 3 and 5-6:   e.g., generate a utility score for a transportation plan based on the total time, the fuel costs, the impact of the plan on the environment, modes of transportation; utility scores and the estimated impact on the transportation system may be combined with a weighting factor to select a recommended transportation plan that provides both high utility for a user as well lower estimated fuel consumption, energy costs; estimate the impact of a transportation plan including time, congestion, fuel; transportation system simulator 130 simulates one or more of the potential plans…provide estimated …energy consumption, fuel costs, congestion, or the like; estimated fuel consumption may be estimated. Furthermore, additional factors such as calories burned…may be estimated for the transportation plans; map can include a description of different modes of transportation…planning system can also provide a description 520 of the change in energy consumption within the transportation system. The description 520 may also show where the energy consumption is changing), and wherein each of the respective convenience factors respectively represent a predicted accessibility, a predicted familiarity, or a combination thereof ((paragraphs 15-17 and 26:  e.g., planning system can use both implicit and explicit data regarding the user. Explicit data can include a user survey or other provided data from the user. For example, the user may indicate they do not own a bike, cannot walk to work, or the like. This data can rule out certain routes or modes of transportation as not being acceptable to the user. Implicit data can include data derived from other data sources. For example, the user may have health monitoring that indicates a low level of activity and increasing activity levels may be built into the user's profile; transportation plan generator 120 may consider only the portions of the transportation system model 125 that have modes available to the user. For example, if the user preferences 135 indicate that the user cannot ride a bike, the transportation plan generator 120 may ignore those edges that require a bike to be practical. The transportation plan generator 120 may generate a number of potential plans as candidates for consideration by the transportation plan selector).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Taki et al. (US 2019/0039512):  discloses features for analyzing and displaying a consumption efficiency of an energy source during driving of a vehicle (at least paragraph 5), including selection of a driving mode in pursuit of increasing efficiency (at least paragraph 53).
Li (US 2019/0130663):  discloses transportation service safety assessment features, including calculating a safety score for a transportation service (at least paragraphs 5, 18, and Fig. 5).
Toprak et al. (US 2017/0337573):  discloses vehicle management services, including features for recommending a vehicle for a driver based on fuel efficiency tied to a particular context (at least paragraph 53).
G. Alli et al., "Green Move: Towards next generation sustainable smartphone-based vehicle sharing," 2012 Sustainable Internet and ICT for Sustainability (SustainIT), Pisa, 2012, pp. 1-5:  discloses technical architecture, features, and benefits of a vehicle sharing system based on electric vehicles, including smart recharging stations that interact with uses to check identity and lock/unlock cars, detect and communicate battery charge levels, and using smartphones to communicate with users and facilitate monitoring of vehicle usage.
Car sharing produces savings; The Neighborhood Energy Consortium's Hourcar program aims to cut costs, gas consumption and pollution.: [METRO Edition] Gendler, Neal; Staff Writer. Star Tribune [Minneapolis, Minn] 07 Nov 2005: 3D:  discloses implementation of a vehicle sharing program to reduce fuel consumption.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
08/11/2022